UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                    Senior Airman NICODEMO R. MASTROGIACOMO
                                  United States Air Force

                                              ACM S32293

                                           9 December 2015

         Sentence adjudged 13 November 2014 by SPCM convened at Travis Air
         Force Base, California. Military Judge: Todd E. McDowell (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 60 days,
         forfeiture of $750.00 pay per month for 2 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Major Jeffrey A. Davis.

         Appellate Counsel for the United States: Colonel Katherine E. Oler and
         Gerald R. Bruce, Esquire.

                                                  Before

                             ALLRED, TELLER, and ZIMMERMAN
                                  Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



              FOR THE COURT



              LEAH M. CALAHAN
              Clerk of the Court